                  Case 2:19-cv-10327-NJB-JVM Document 4-4 Filed 05/13/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                    Eastern District
                                                 __________  DistrictofofLouisiana
                                                                          __________

                   KIWANDA ROBINSON                                )
                                                                   )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                          Civil Action No. 2:19-CV-10327-JCZ-JCW
                                                                   )
   JOSEPH PETER LOPINTO, III, JEFFERSON                            )
PARISH SHERIFF'S OFFICE, DAVID LOWE, JASON
                                                                   )
 SPADONI, JUSTIN BRISTER, GARY BORDELON
       AND ABC INSURANCE COMPANY                                   )
                                                                   )
                           Defendant(s)                            )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) JUSTIN BRISTER
                                       JEFFERSON PARISH SHERIFF'S OFFICE
                                       1233 Westbank Expressway
                                       Harvey, Louisiana 70058




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Plaintiff, Kiwanda Robinson,
                                       Through Her Attorney of Record:
                                       Michael J. Hall
                                       Law Office of Michael J. Hall, LLC
                                       1010 Common Street, Ste. 2340
                                       New Orleans, Louisiana 70112


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk

                 May 13 2019
                   Case 2:19-cv-10327-NJB-JVM Document 4-4 Filed 05/13/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

  Civil Action No.          19-10327

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

            This summons for (name of individual and title, if any)
  was received by me on (date)                                         .

                 I personally served the summons on the individual at (place)
                                                                                 on (date)                             ; or

                 I left the summons at the individual’s residence or usual place of abode with (name)
                                                                  , a person of suitable age and discretion who resides there,
            on (date)                               , and mailed a copy to the individual’s last known address; or

                 I served the summons on (name of individual)                                                                 , who is
             designated by law to accept service of process on behalf of (name of organization)
                                                                                 on (date)                             ; or

                 I returned the summons unexecuted because                                                                       ; or

                 Other (specify):
                                                                                                                                         .


            My fees are $                           for travel and $                  for services, for a total of $                     .


            I declare under penalty of perjury that this information is true.


  Date:
                                                                                             Server’s signature



                                                                                         Printed name and title




                                                                                             Server’s address

  Additional information regarding attempted service, etc:
